Citation Nr: 0330441	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, currently evaluated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Furthermore, you appointed R. Edward Bates, Attorney-At-Law, 
to represent you before the Department of Veterans Affairs 
(VA).  However, VA has revoked Mr. Bates' authority to 
represent VA claimants, effective July 28, 2003.  This means 
that the Board, as well as other VA organizations, can no 
longer recognize Mr. Bates as your representative.  On 
remand, the RO must provide you with an opportunity to 
appoint another representative.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should obtain any and all clinical, outpatient 
and/or hospitalizatin records from the Fayetteville VA 
Medical for the period from October 2001 to September 
2002.  

2.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examination:  cardiovascular examination to determine 
the current severity of his cardiopathy.  All indicated 
testing, to include an echocardiogram, should be 
accomplished and all findings reported in detail.  The 
cardiologist must reveal, in METs (or in an estimation 
of the activity level expressed in METs) what workload 
would result in dyspnea, fatigue, angina, dizziness, or 
syncope?  The examiner should also specifically address 
whether the veteran's heart disease involves left 
ventricular dysfunction, and if so, the ejection 
fraction expressed in percentage.  The cardiologist 
should comment as to the effect of the service-connected 
heart disability on the veteran's employability.   Send 
the claims folder to the examiner for review prior to 
the examination.  

3.	The RO should inform the appellant that he must appoint 
a representative, other than R. Edward Bates, Attorney-
at Law, if he wishes to be represented before VA.  An 
appropriate period of time should be provided for a 
response.  The RO should provide the appellant with 
blank copies of the VA forms that are used to appoint a 
Veterans Service Organization or an 	individual as 
the authorized VA representative.  

4.	After the development requested above has been completed 
to the extent possible, the RO should again review the 
record.  If any benefit sought on appeal remains denied, 
the appellant and representative, if any, should be 
furnished a supplemental statement of the case and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



